DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii (US 20210194462 A1) hereinafter Morii in view of Costa et al. (US 20090092262 A1) hereinafter Costa.
	Regarding claim 1, Morii teaches A device (referred to as impedance matching device 100 in Fig. 1) comprising: a power-supply voltage input terminal (“a transmission line 101” in ¶[0016] and Fig. 1); a first capacitor having a fixed capacitance (C1 in Fig. 1); and a second capacitor having a variable capacitance (“The variable capacitor 1 includes capacitors 11, 12, . . . , 18 whose one ends are connected to the transmission line 101,” in ¶[0018] and Fig. 1), the first capacitor and the second capacitor being connected in parallel to the power-supply voltage input terminal (As shown in Fig. 1 capacitor C1 9fixed capacitor and Cappacitor 1 (variable capacitor) are in parallel to the power supply voltage input node “transmission line 101”),
	Morii does not specifically disclose the device further comprising wherein the device is a storage device however, 
	Since it is known in the art as evidenced by Costa for a device to further comprise a storage device in (“For instance, noise-producing components can include: a hard drive;” in ¶[0021]),
An ordinary skilled in the art would be motivated to modify the invention of Morii with the teachings of Costa for the benefit of improving the noise cancellation of the device, 
	Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Morii with Costa.
Claims 2-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii (US 20210194462 A1) hereinafter Morii in view of Costa et al. (US 20090092262 A1) hereinafter Costa and further in view of Pathak et al. (US 20190393360 A1) hereinafter Pathak.
	Regarding claim 2, Morii as modified by Costa teaches the device of claim 1, Morii as modified by Costa does not specifically disclose the device further comprising wherein the first capacitor comprises a multilayer ceramic capacitor; and the second capacitor comprises a multilayer ceramic capacitor however, 
Since it is known in the art as evidenced by Pathak for a device to further comprise wherein the first capacitor comprises a multilayer ceramic capacitor; and the second capacitor comprises a multilayer ceramic capacitor in (“FIG. 10 shows a schematic of the optimized power distribution network with distributed multilayer ceramic capacitors mounted on the PCB and package capacitors.” in ¶[0013])
	An ordinary skilled in the art would have been motivated to modify the invention of Morii as modified by Costa with the teachings of Pathak for the benefit of minimizing the size of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Morii as modified by Costa with Pathak.
	Regarding claim 3, Morii as modified by Costa and Pathak teaches the device of claim 2, Morii further teaches the device further comprising wherein the second capacitor comprises third capacitors and switches, the third capacitors respectively have fixed capacitances, and the switches are respectively connected between the third capacitors and the power-supply voltage input terminal (In Fig. 1, 1 is the second capacitor comprising third capacitors 11-18, these third capacitors are fixed capacitors with a switch connecting them to transmission line 101).
	Regarding claim 4, Morii as modified by Costa and Pathak teaches the device of claim 3, Morii further teaches the device further comprising a nonvolatile memory configured to store data indicating the number of switches which are conductive (“The control unit 3 includes a central processing unit (CPU) (not illustrated), and controls the operation of each unit according to a control program stored in advance in a read only memory (ROM) and performs processing, such as input and output, calculation, and time measurement.” in ¶[0045]).
Regarding claim 5, Morii as modified by Costa and Pathak teaches the device of claim 4, Morii further teaches the device further comprising a nonvolatile memory configured to store data indicating the number of third capacitors connected to the power-supply voltage input terminal via at least one of the switches which are conductive (“In the impedance matching device according to the aspect of the disclosure, the control unit stores ON/OFF states of the semiconductor switches, extracts semiconductor switches whose ON/OFF states are to be changed based on the stored ON/OFF states and the determined ON/OFF states, and changes an ON/OFF timing between one and another of the extracted semiconductor switches.” in ¶[0014]).
Regarding claim 10, Morii as modified by Costa and Pathak teaches the device of claim 4, Pathak further teaches the device further comprising wherein the capacitance of the second capacitor is set to a value such that a fluctuation frequency of a voltage applied to the second capacitor does not match a natural frequency of the storage device (“FIGS. 15A-15D show on-chip voltage and current response to resonant load activity at 100 MHz, which matches the impedance peak resonance of the switched capacitor load circuit:” in ¶[0018]).
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 are allowed over prior art of record.
Most relevant prior art of record is Morii (US 20210194462 A1) hereinafter Morii in view of Costa et al. (US 20090092262 A1) hereinafter Costa.
Regarding claim 11, Morii as modified by Costa teaches all the limitation of the claim except wherein the method further comprises a sensor configured to measure sound, the first capacitor and the second capacitor being connected in parallel to the power-supply voltage input terminal, the method comprising: changing the capacitance of the second capacitor when a level of the sound measured by the sensor is higher than a threshold value,
The following is the reason for allowance of claim 11:
Morii alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises a sensor configured to measure sound, the first capacitor and the second capacitor being connected in parallel to the power-supply voltage input terminal, the method comprising: changing the capacitance of the second capacitor when a level of the sound measured by the sensor is higher than a threshold value,
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 12 and 13, claims are allowed for their dependency on allowed claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/              Primary Examiner, Art Unit 2654